
	
		II
		110th CONGRESS
		2d Session
		S. 2752
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Smith (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize the President to award grants to improve the
		  capacity of nongovernmental organizations and individuals in foreign countries
		  to provide appropriate mental disability and mental trauma care training, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Mental Disability
			 and Mental Trauma Care Improvement Act of 2008.
		2.PurposeThe purpose of this Act is to promote the
			 capacity of recipient nongovernmental organizations to provide appropriate
			 mental disability and mental trauma care training for providers on a national,
			 regional, and local level abroad.
		3.FindingsCongress finds the following:
			(1)The efforts of
			 the United States to promote democracy and human rights abroad must include
			 vigorous efforts to improve treatment of those with mental disabilities and
			 mental trauma.
			(2)The World Health
			 Report 2001, published by the World Health Organization, reported that
			 approximately 450,000,000 people worldwide experience a mental disorder.
			(3)War, conflict,
			 and dictatorial regimes around the world have also created tens of thousands of
			 victims of violence, rape, torture, and forced relocation who suffer from
			 mental trauma.
			(4)Mental disability
			 and mental trauma care resources are sufficiently scarce in developed and
			 developing countries that national care giving practices are often antiquated
			 and underfunded.
			(5)The World Health
			 Organization reports that—
				(A)about 50 percent
			 of mental disorders begin before the sufferer reaches 14 years of age;
				(B)about 20 percent
			 of the children and adolescents of the world are estimated to have a mental
			 disorder; and
				(C)regions of the
			 world in which a high percentage of the population is under 19 years of age
			 have the lowest amount of mental disability care resources.
				(6)There is
			 tremendous inequity in the worldwide distribution of skilled human resources
			 for mental disability and mental trauma care. A shortage of psychiatrists,
			 psychiatric nurses, psychologists, and social workers continues to be a
			 significant barrier to the provision of treatment and care in low- and
			 middle-income countries.
			(7)In much of the
			 world, there are immense obstacles to full participation in society by people
			 who suffer from a mental disability or have experienced mental trauma.
			(8)The World Health
			 Organization reports that stigma about mental disorders and discrimination
			 against patients and families can prevent people from seeking care.
			(9)Social stigma and
			 a lack of resources can often result in the inappropriate institutionalization
			 and effective segregation from society of large numbers of people with mental
			 disabilities or mental trauma, often under appalling conditions.
			(10)Such
			 inappropriate institutionalization does not represent
			 best-practice mental disability and mental trauma care methods
			 and is often an unacceptable violation of human rights standards.
			4.Mental
			 disability and mental trauma care quality and capacity improvement
			 grantsChapter 1 of Part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 inserting after section 104C the following:
			
				104D.Assistance to
				improve mental disability and mental trauma care
					(a)Grants to
				nongovernmental organizations and individuals specializing in mental disability
				and mental trauma treatment, training, policy, and research
						(1)Grants
				authorizedThe President is authorized to award grants to
				nongovernmental organizations (including faith-based and community-based
				organizations) and individuals—
							(A)to provide
				training, advice, and technical expertise for foreign governments in the
				adoption of a national mental disability and mental trauma care
				framework;
							(B)to initiate
				system reform and improve treatment options, access to, and quality of mental
				disability and mental trauma care;
							(C)to provide
				training for governmental, nongovernmental, professional, community, peer, and
				family mental disability and mental trauma care providers; or
							(D)to provide
				direct, short-term emergency mental trauma assistance for the victims of
				humanitarian or political crises.
							(2)EligibilityTo
				the maximum extent practicable, amounts shall be provided to applicants
				that—
							(A)have a proven
				record of providing mental disability and mental trauma technical advice,
				emergency care, or support, whether directly or through linkages with other
				programs; and
							(B)employ recognized
				and evidence-based best practices for assisting individuals with mental
				disability conditions.
							(3)ApplicationEach
				organization desiring a grant under this section shall submit an application to
				the President at such time, in such manner, and accompanied by such information
				and assurances as the President may require.
						(b)Authorization
				of appropriationsThere is authorized to be appropriated to the
				President for the purposes of this section, in addition to funds otherwise
				available for such purposes, not less than $10,000,000 for the fiscal year 2009
				and each subsequent fiscal year, to be made available through the Secretary of
				State, acting through the Administrator of the United States Agency for
				International
				Development.
					.
		5.Annual report on
			 the condition of mental disability and mental trauma careSection 116(d) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151b–2(d)) is amended—
			(1)in paragraph (10), by striking
			 and at the end;
			(2)in paragraph (11), by striking the period
			 at the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(12)wherever applicable, mental disability and
				mental trauma care practices in countries receiving assistance under section
				104D and in all other foreign jurisdictions, including—
						(A)the extent of
				contact of mental disability and mental trauma care patients with their home
				communities;
						(B)the freedom
				granted mental disability and mental trauma care patients to socialize with
				each other and with nonpatients;
						(C)the national
				government’s record of forced institutionalization, and the review process for
				institutionalized mental disability and mental trauma care patients;
						(D)the average ratio
				between patients and staff;
						(E)the employment of
				evaluation and follow up of treatment efficacy;
						(F)the national
				spending on mental disability and mental trauma care;
						(G)activities
				implemented or improved that address the provision of services for mental
				disability and mental trauma conditions; and
						(H)the inclusion of
				mental disability and mental trauma care into the public health agenda and
				national health plans and
				programs.
						.
			
